Citation Nr: 0502831	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-05 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether BJW or TW may be considered the veteran's surviving 
spouse for VA benefits purposes.


REPRESENTATION

Appellant TW represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

BJW, TW, M.B., and M.W.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.  He died in November 2000.  Both appellants are 
claiming VA benefits as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Newark, New 
Jersey, and Pittsburgh, Pennsylvania.  The Board finds that 
both parties have perfected timely appeals.  BJW, who is not 
currently represented, filed a timely notice of disagreement 
in July 2001 and, after a statement of the case, a 
substantive appeal in May 2002.  TW's notice of disagreement 
with the June 2002 denial was postmarked in March 2003 
(though received much later).  Correspondence following a 
September 2004 supplemental statement of the case satisfies 
the requirement of a substantive appeal.


REMAND

Unfortunately, a review of the record discloses additional 
development is warranted in this matter.  In correspondence 
received in September 2004, the service representative for 
claimant TW indicated additional evidence relevant to her 
claim was being submitted for consideration in this matter.  
The referenced evidence was not included with the memorandum 
however.  Inasmuch as additional evidence pertinent to the 
claim has been identified, remand of this matter is required 
to afford this appellant every consideration of her claim. 

In view of the foregoing, the Board must remand this case to 
ensure the claimant, TW, is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following: 

1.  The RO should contact claimant TW and her 
representative and request copies of the 
evidence referenced in the memorandum dated 
May 21, 2004.

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the parties and their 
respective representatives should be provided 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this action, the 
Board intimates no opinion, legal or factual, of the 
disposition of the appeal.  The parties have the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



